Citation Nr: 1041867	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-00 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 0 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1971, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that established service connection for 
right ear hearing loss, and assigned a 0 percent disability 
evaluation, and a November 2006 rating decision that established 
left ear hearing loss, and assigned a 0 percent rating for 
bilateral hearing loss. 

On his December 2006 VA Form 9 [Substantive Appeal], the Veteran 
indicated that he wished to have a Travel Board hearing.  
Accordingly, he was scheduled for a hearing on June 27, 2007, but 
he failed to report for this hearing and provided no explanation 
for his failure to report.  His hearing request, therefore, is 
deemed withdrawn. See 38 C.F.R. § 20.704(d) (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of an increase 
rating in excess of 0 percent for bilateral hearing loss.
 
The Veteran was provided a VA examination in December 2005 for 
hearing loss.  In a statement submitted to the VA in December 
2006, the Veteran stated that his hearing loss has continued to 
decline over the years.  In addition, the Veteran believes that 
the hearing test was not administered correctly.

In this particular case, the December 2005 VA examination is too 
remote in time to address the current severity of the Veteran's 
service-connected bilateral hearing loss.  Where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be 
requested whenever VA  determines that there is a need to verify 
either the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327(a) (2010).  Therefore, the 
Board finds that contemporaneous and thorough VA examinations 
should be conducted to determine the current severity of the 
Veteran's bilateral hearing loss.  Such examination and opinion 
would be instructive with regard to the appropriate disposition 
of the claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that no VA medical records 
of the Veteran's hearing loss have been associated with the 
claims folder, since the December 2005 VA examination.  Because 
it appears that there may be outstanding VA medical records dated 
after December 2005 that may contain information pertinent to his 
claim, those records are relevant and should be obtained.  38 
C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The appellant should also be offered the opportunity to 
submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the appellant's 
outstanding VA treatment records dated from 
December 2005 to the present.  Any attempts 
to obtain these records and responses 
received thereafter should be associated with 
the appellant's claims file.  The appellant 
should also be offered the opportunity to 
submit any private treatment records in 
support of his claim.

2)	After obtaining any available treatment 
records, the Veteran should be scheduled for 
an audiological VA examination to determine 
the current level of severity of his service-
connected bilateral hearing loss.  The VA 
examiner should thoroughly review the 
Veteran's claims file as well as a complete 
copy of this REMAND.  The VA examiner should 
note this has been accomplished in the VA 
examination report.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the VA examiner, to specifically 
include audiological and Maryland CNC 
testing, should be accomplished.  The VA 
examiner is requested to review all pertinent 
records associated with the claims file and 
to report complaints and clinical findings in 
detail.

The examiner should write a comprehensive 
report discussing the current severity of the 
Veteran's bilateral hearing loss, with 
particularity to the criteria for the 
appropriate diagnostic codes.  The examiner 
must provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the conclusions.

3)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claim, considering 
all applicable laws and regulations.  
Thereafter, the AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

